DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/26/2018 has been entered and fully considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 03/24/2021 is acknowledged. However, upon further review and consideration, the previous restriction requirement is taken back and all of the claims are still pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a program per se that does not fall within the four categories of patentable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (U.S. Patent No. 6,682,486) hereinafter “Ogawa” in view of Hozumi et al. (JP Publicaiton No. 2006-271765).
Regarding claim 1 ad 10, Ogawa discloses a surface property measurement method [see abstract of Ogawa] comprising/ a program that causes a processor to perform [see abstract of Ogawa]:
 5radiating an ultrasonic wave to a measurement target and acquiring a reflected signal from the measurement target [see column 7, liens 5-17 and FIG. 3 steps 201 and 202];
 calculating, by a measurement apparatus, a maximum value of a cross-correlation function between 10the reflected signal from the measurement target and a reference reflected signal [see column 7, lines 38-47; disclosing calculating of the cross-correlation function which includes calculating it’s maximum and FIG. 3] from a reference substance acquired in advance [see column 4, lines 9-45 disclosing obtaining the signal associate with a “reference material” and FIG. 2] 
calculating a reflection component at an interface, by using the maximum value of the cross- 15correlation function; and [see column 7, lines 54-57 of Ogawa; the detection data multiplied by the correlative coefficient is the equivalent to the claimed reflection component]
[see column 7, lines 58-61] or a value of the reference substance, according to a result of comparing the reflection component with 20the reference reflected signal.[see column 7, lines 45-53 disclosing a thresholding process wherein based on the comparing, the value of the measurement target is outputted]
Ogawa does not disclose that the measurement value outputted is an acoustic impedance.
Hozumi, directed towards determining the acoustic impedance of materials by detecting their returned acoustic value [see abstract of Hozumi] disclose that the outputted measurement value is acoustic impedance [see page 8, first paragraph].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Ogawa further and include the output value as the acoustic impedance of the material according to the teachings of Hozumi in order to provide acoustic information regarding the material being examined. [see page 2, second paragraph of Hozumi]
Regarding claim 2 and 12, Ogawa further discloses calculating and outputting a measurement value of the measurement target [see column 7, lines 58-61], upon determining that an intensity of the reflection component is lower than an intensity of the reference reflected signal. [see column 7, lines 45-53 disclosing a thresholding process wherein based on the comparing, the value of the measurement target is outputted]
Ogawa does not disclose that the measurement value outputted is an acoustic impedance.
[see abstract of Hozumi] disclose that the outputted measurement value is acoustic impedance [see page 8, first paragraph].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Ogawa further and include the output value as the acoustic impedance of the material according to the teachings of Hozumi in order to provide acoustic information regarding the material being examined. [see page 2, second paragraph of Hozumi]
Regarding claim 4, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose calculating the reflection component includes multiplying the reference signal by a ratio and by the maximum value of the cross correlation function.
Hozumi further discloses that the 5calculating of the reflection component includes multiplying the reference reflected signal by a ratio of the reflected signal from the measurement target to the reference reflected signal and by the maximum value of the cross-correlation function.[see page 8 of Hozumi disclosing the process of calculating the acoustic impedance]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and multiply the reference reflected signal by a ratio of the reflected signal from the measurement target to the reference reflected signal and by the maximum value of the cross-correlation 
Regarding claim 5, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose 1D or 2D scanning the ultrasound wave to the measurement target and output the measurement value for each coordinate point.
Hozumi further disclose one-dimensionally or two-dimensionally and 15relatively scanning the ultrasonic wave to the measurement target; and outputting the measurement value for each coordinate point [see page 3, paragraphs 3-4 of Hozumi].  
20									 
        It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and one-dimensionally or two-dimensionally and 15relatively scanning the ultrasonic wave to the measurement target; and outputting the measurement value for each coordinate point according to the teachings of Hozumi in order to measure an area of the substance and determine its property variation.
  Regarding claim 6, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose radiating ultrasound wave upon brining an acoustic window of a probe in contact with measurement target.
Hozumi further discloses that the radiating of the ultrasonic wave includes radiating the ultrasonic wave upon bringing an acoustic window of a probe of the [see page 13, 5th paragraph of Hozumi] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and radiate the ultrasonic wave upon bringing an acoustic window of a probe of the measurement apparatus in contact with the 25measurement target according to the teachings of Hozumi in order to increase the signal to noise ratio of the measurement.
Regarding claim 7, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose that the reference substance is water or a gelatinous substance.
Hozumi further discloses that the reference substance is water or a gelatinous substance. [see page 5, paragraph one before last of Hozumi]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and make the reference substance be water or a gelatinous substance according to the teachings of Hozumi in order to use an acoustically transparent coupling agent.
Regarding claim 8, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose that the measurement target is skin and evaluating elasticity, texture, pores and wrinkles of the skin based on measurement value.
Hozumi further disclose that the measurement target is skin [see page 5, first paragraph], and wherein-28- the surface property measurement method further comprises: .[see page 3, paragraphs 5-6 of Hozumi]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and make the measurement target to be skin and evaluate elasticity, texture, pores and wrinkles of the skin based on measurement value according to the teachings of Hozumi in order to measure various properties of the skin.
Regarding claim 9, Ogawa discloses the method of claim 1 [see rejection of claim 1 above.] 
Ogawa does not disclose that the measurement target is organic or inorganic single layer or multilayer substance and evaluating at least the surface roughness, elasticity and defects of the outermost layer of the target.
Hozumi further disclose that the measurement target is an organic or 10inorganic, single-layered or multilayered substance[skin; see page 5, first paragraph],, and wherein the surface property measurement method further comprises: evaluating at least one of surface roughness, 15elasticity, and defects of an outermost layer of the measurement target, based on the measurement value. .[see page 3, paragraphs 5-6 of Hozumi]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Ogawa further and make the measurement target be an organic or 10inorganic, single-layered or multilayered substance evaluate at least one of surface roughness, 15elasticity, and defects of an outermost layer of the measurement target, based on the measurement value according 
Regarding claim 11, Ogawa discloses a surface property measurement  apparatus [see abstract of Ogawa] comprising: 
an ultrasonic wave transmitting/receiving unit [ultrasound transmitting/receiving unit 21-22] 5configured to radiate an ultrasonic wave to a measurement target and receive a reflected signal from the measurement target; [see column 7, liens 5-17 and FIG. 3 steps 201 and 202];
a memory [storage unit 40] configured to store an intensity of a reference reflected signal from a reference substance 10measured in advance, and an acoustic impedance of the reference substance[see column 4, lines 9-45 disclosing obtaining the signal associate with a “reference material” and FIG. 2]; and 
a signal processing unit [signal processing unit 38] configured to calculate a reflection component at an interface, based on a maximum value of a cross-correlation function 15between the reflected signal from the measurement target and the reference reflected signal [see column 7, lines 38-47; disclosing calculating of the cross-correlation function which includes calculating it’s maximum and FIG. 3] and
outputting, as a measurement value, a value of the measurement target [see column 7, lines 58-61] or a value of the reference substance, according to a result of comparing the reflection component with 20the reference reflected signal.[see column 7, lines 45-53 disclosing a thresholding process wherein based on the comparing, the value of the measurement target is outputted]
an acoustic impedance.
Hozumi, directed towards determining the acoustic impedance of materials by detecting their returned acoustic value [see abstract of Hozumi] disclose that the outputted measurement value is acoustic impedance [see page 8, first paragraph].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Ogawa further and include the output value as the acoustic impedance of the material according to the teachings of Hozumi in order to provide acoustic information regarding the material being examined. [see page 2, second paragraph of Hozumi]

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793